Exhibit 3.2 BYLAWS OF SONGWAVE INDUSTRIES, INC. a Nevada Corporation TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1. Principal Office 1 Section 2. Other Offices 1 ARTICLE II DIRECTORS - MANAGEMENT 1 Section 1. Powers, Standard of Care 1 1.1 Powers 1 1.2 Standard of Care; Liability 1 Section 2. Number and Qualification of Directors 2 Section 3. Election and Term of Office of Directors 2 Section 4. Vacancies 2 Section 5. Removal of Directors 3 Section 6. Place of Meetings 3 Section 7. Annual Meetings 4 Section 8. Other Regular Meetings 4 Section 9. Special Meetings/Notices 4 Section 10. Waiver of Notice 5 Section 11. Quorums 5 Section 12. Adjournment 5 Section 13. Notice of Adjournment 5 Section 14. Sole Director Provided by Articles or Bylaws 5 Section 15. Directors Action by Unanimous Written Consent 5 Section 16. Compensation of Directors 6 Section 17. Committees 6 Section 18. Meetings and Action of Committees 6 Section 19. Advisors 6 ARTICLE III OFFICERS 6 Section 1. Officers 6 Section 2. Election of Officers 7 Section 3. Subordinate Officers, Etc 7 i Section 4. Removal and Resignation of Officers 7 Section 5. Vacancies 7 Section 6. Chairman of the Board 7 Section 7. President 7 Section 8. Vice President 8 Section 9. Secretary 8 Section 10. Treasurer 8 ARTICLE IV SHAREHOLDERS' MEETINGS 9 Section 1. Place of Meetings 9 Section 2. Annual Meeting 9 Section 3. Special Meetings 9 Section 4. Notice of Meetings - Reports 10 Section 5. Quorum 10 Section 6. Adjourned Meeting and Notice Thereof 11 Section 7. Waiver or Consent by Absent Shareholders 11 Section 8. Maintenance and Inspection of Bylaws 12 Section 9. Annual Report to Shareholders 12 Section 10. Financial Statements 12 Section 11. Annual Statement of General Information 13 ARTICLE V AMENDMENTS TO BYLAWS 13 Section 1. Amendment by Shareholders 13 Section 2. Amendment by Directors 13 Section 3. Record of Amendments 13 ARTICLE VI SHARES OF STOCK 13 Section 1. Certificate of Stock 13 Section 2. Lost or Destroyed Certificates 14 Section 3. Transfer of Shares 14 Section 4. Record Date 15 ARTICLE VII DIVIDENDS 15 ARTICLE VIII FISCAL YEAR 15 ii ARTICLE IX CORPORATE SEAL 15 ARTICLE X INDEMNITY 16 ARTICLE XI MISCELLANEOUS 17 Section 1. Shareholders' Agreements 17 Section 2. Effect of Shareholders' Agreements 17 Section 3. Subsidiary Corporations 17 iii BYLAWS OF SONGWAVE INDUSTRIES, INC. a Nevada Corporation ARTICLE I OFFICES Section 1.Principal Office.The principal office for the transaction of business of the Corporation is hereby fixed and located at 6352 Santa Ynez, Huntington Beach, CA 92647.The location may be changed by approval of a majority of the authorized directors, and additional offices may be established and maintained at such other place or places, within or outside of Nevada, as the Board of Directors may from time to time designate. Section 2.Other Offices.Branch or subordinate offices may at any time be established by the Board of Directors at any place or places where the Corporation is qualified to do business. ARTICLE II DIRECTORS - MANAGEMENT Section 1.Powers, Standard of Care. 1.1Powers:Subject to the provisions of the NevadaRevised Statutes (hereinafter the "Code"), and subject to any limitations in the Articles of Incorporation of the Corporation relating to action required to be approved by the Shareholders, as that term is defined in the Code, or by the outstanding shares, as that term is defined in the Code, the business and affairs of the Corporation shall be managed and all corporate powers shall be exercised by or under the direction of the Board of Directors.The Board of Directors may delegate the management of the day-to-day operation of the business of the Corporation to a management company or other persons, if the business and affairs of the Corporation shall be managed, and all corporate powers shall be exercised, under the ultimate direction of the Board. 1.2Standard of Care; Liability: 1.2.1Each Director shall exercise such powers and otherwise perform such duties, in good faith, in the matters such Director believes to be in the best interests of the Corporation, and with such care, including reasonable inquiry, using ordinary prudence, as a person in a like position would use under similar circumstances. 1 1.2.2In performing the duties of a Director, a Director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, in which case prepared or presented by: (1)One or more officers or employees of the Corporation whom the Director believes to be reliable and competent in the matters presented, (2)Counsel, independent accountants or other persons as to which the Director believes to be within such person's professional or expert competence, or (3)A Committee of the Board upon which the Director does not serve, as to matters within its designated authority, which committee the Director believes to merit confidence, so long as in any such case the Director acts in good faith, after reasonable inquiry when the need therefore is indicated by the circumstances and without knowledge that would cause such reliance to be unwarranted. Section 2.Number and Qualification of Directors.The authorized number of Directors of the Corporation shall be not less than one (1) nor more than five (5) until changed by a duly adopted amendment to the Articles of Incorporation or by an amendment to this Section 2 of Article II of these Bylaws or, without amendment of these Bylaws, the number of directors may be fixed or changed by resolution adopted by the vote of the majority of directors in office or by the vote of holders of shares representing a majority of the voting power at any annual meeting, or any special meeting called for such purpose; but no reduction of the number of directors shall have the effect of removing any director prior to the expiration of his term. Section 3.Election and Term of Office of Directors. 3.1Directors shall be elected at each annual meeting of the Shareholders to hold office until the next annual meeting.If any such annual meeting of Shareholders is not held or the Directors are not elected thereat, the Directors may be elected at any special meeting of Shareholders held for that purpose.Each Director, including a Director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified. 3.2Except as may otherwise be provided herein, or in the Articles of Incorporation by way of cumulative voting rights, the members of the Board of Directors of this Corporation, who need not be shareholders, shall be elected by a majority of the votes cast at a meeting of shareholders, by the holders of shares of stock present in person or by proxy, entitled to vote in the election. Section 4.Vacancies. 4.1A vacancy or vacancies on the Board of Directors shall be deemed to exist in the event of the death, resignation or removal of any Director, or if the Board of Directors by resolution declares vacant the office of a Director who has been declared of unsound mind by an order of court or convicted of a felony, or if the authorized number of directors be increased, or if the shareholders fail, at any annual or special meeting of shareholders at which any director or directors are elected, to elect the full authorized number of directors to be voted for at the meeting. 2 4.2Vacancies on the Board of Directors, except for a vacancy created by the removal of a Director, may be filled by a majority of the remaining Directors, though less than a quorum, or by a sole remaining Director.Each Director so elected shall hold office until the next annual meeting of the Shareholders and until a successor has been elected and qualified.A vacancy in the Board of Directors created by the removal of a Director may only be filled by the vote of a majority of the shares entitled to vote represented at a duly held meeting at which a quorum is present, or by the written consent of the holders of a majority of the outstanding shares. 4.3The Shareholders may elect a Director or Directors at any time to fill any vacancy or vacancies, but any such election by written consent shall require the consent of a majority of the outstanding shares entitled to vote. 4.4Any Director may resign, effective on giving written notice to the Chairman of the Board, the President, the Secretary, or the Board of Directors, unless the notice specifies a later time for that resignation to become effective.When one or more directors give notice of his or her or their resignation from the Board of Directors, effective at a future date, the Board may fill the vacancy or vacancies to take effect when the resignation or resignations become effective, each Director so appointed to hold office during the remainder of the term of office of the resigning Director(s).” 4.5No reduction of the authorized number of Directors shall have the effect of removing any Director before that Director's term of office expires. Section 5.Removal of Directors. 5.1The entire Board of Directors, or any individual Director, may be removed from office as provided by Section 78.335 of the Code at any special meeting of stockholders called for such purpose by vote of the holders of two-thirds of the voting power entitling them to elect directors in place of those to be removed, subject to the provisions of Section 5.2 5.2No Director may be removed (unless the entire Board is removed) when the votes cast against removal or not consenting in writing to such removal would be sufficient to elect such Director if voted cumulatively at an election at which the same total number of votes were cast (or, if such action is taken by written consent, all shares entitled to vote, were voted) and the entire number of Directors authorized at the time of the Directors most recent election were then being elected; and when by the provisions of the Articles of Incorporation the holders of the shares of any class or series voting as a class or series are entitled to elect one or more Directors, any Director so elected may be removed only by the applicable vote of the holders of the shares of that class or series. Section 6.Place of Meetings.Regular meetings of the Board of Directors shall be held at any place within or outside the state that has been designated from time to time by resolution of the Board.In the absence of such resolution, regular meetings shall be held at the principal executive office of the Corporation.Special meetings of the Board shall be held at any place within or outside the state that has been designated in the notice of the meeting, or, if not stated in the notice or there is no notice, at the principal executive office of the Corporation.Any meeting, regular or special, may be held by conference telephone or similar communication equipment, so long as all Directors participating in such meeting can hear one another, and all such Directors shall be deemed to have been present in person at such meeting. 3 Section 7.Annual Meetings.Immediately following each annual meeting of Shareholders, the Board of Directors shall hold a regular meeting for the purpose of organization, the election of officers and the transaction of other business.Notice of this meeting shall not be required.Minutes of any meeting of the Board, or any committee thereof, shall be maintained as required by the Code by the Secretary or other officer designated for that purpose. Section 8.Other Regular Meetings. 8.1Other regular meetings of the Board of Directors shall be held without call at such time as shall from time to time be fixed by the Board of Directors.Such regular meetings may be held without notice, provided the time and place of such meetings has been fixed by the Board of Directors, and further provided the notice of any change in the time of such meeting shall be given to all the Directors.Notice of a change in the determination of the time shall be given to each Director in the same manner as notice for such special meetings of the Board of Directors. 8.2If said day falls upon a holiday, such meetings shall be held on the next succeeding day thereafter. Section 9.Special Meetings/Notices. 9.1Special meetings of the Board of Directors for any purpose or purposes may be called at any time by the Chairman of the Board or the President or any Vice President or the Secretary or any two Directors. 9.2Notice of the time and place for special meetings shall be delivered personally or by telephone to each Director or sent by first class mail or telegram, charges prepaid, addressed to each Director at his or her address as it is shown in the records of the Corporation.In case such notice is mailed, it shall be deposited in the United States mail at least four days prior to the time of holding the meeting.In case such notice is delivered personally, or by telephone or telegram, it shall be delivered personally or be telephone or to the telegram company at least 48 hours prior to the time of the holding of the meeting.Any oral notice given personally or by telephone may be communicated to either the Director or to a person at the office of the Director who the person giving the notice has reason to believe will promptly communicate same to the Director.The notice need not specify the purpose of the meeting, nor the place, if the meeting is to be held at the principal executive office of the Corporation. 4 Section 10.Waiver of Notice. 10.1The transactions of any meeting of the Board of Directors, however called, noticed, or wherever held, shall be as valid as though had at a meeting duly held after the regular call and notice if a quorum is present and if, either before or after the meeting, each of the Directors not present signs a written waiver of notice, a consent to holding the meeting or an approval of the minutes thereof.Waivers of notice or consent need not specify the purposes of the meeting.All such waivers, consents and approvals shall be filed with the corporate records or made part of the minutes of the meeting. 10.2Notice of a meeting shall also be deemed given to any Director who attends the meeting without protesting, prior thereto or at its commencement, the lack of notice to such Director. Section 11.Quorums.Presence of a majority of the authorized number of Directors shall constitute a quorum for the transaction of business, except to adjourn as provided in Section 12 of this Article II.Members of the Board may participate in a meeting through use of conference telephone or similar communications equipment, so long as all members participating in such meeting can hear one another.Participation in a meeting as permitted by the preceding sentence constitutes presence in person at such meeting.Every act or decision done or made by a majority of the Directors present at a meeting duly held at which a quorum was present shall be regarded as the act of the Board of Directors, unless a greater number is required by law or the Articles of Incorporation.A meeting at which a quorum is initially present may continue to transact business notwithstanding the withdrawal of Directors, if any action taken is approved by at least a majority of the required quorum for that meeting. Section 12.Adjournment.A majority of the directors present, whether or not constituting a quorum, may adjourn any meeting to another time and place. Section 13.Notice of Adjournment.Notice of the time and place of the holding of an adjourned meeting need not be given, unless the meeting is adjourned for more than 24 hours, in which case notice of such time and place shall be given prior to the time of the adjourned meeting to the Directors who were not present at the time of the adjournment. Section 14.Sole Director Provided by Articles or Bylaws.In the event only one Director is required by the Bylaws or the Articles of Incorporation, then any reference herein to notices, waivers, consents, meetings or other actions by a majority or quorum of the Board of Directors shall be deemed or referred as such notice, waiver, etc., by the sole Director, who shall have all rights and duties and shall be entitled to exercise all of the powers and shall assume all the responsibilities otherwise herein described, as given to the Board of Directors. Section 15.Directors Action by Unanimous Written Consent.Any action required or permitted to be taken by the Board of Directors may be taken without a meeting and with the same force and effect as if taken by a unanimous vote of Directors, if authorized by a writing signed individually or collectively by all members of the Board of Directors.Such consent shall be filed with the regular minutes of the Board of Directors. 5 Section 16.Compensation of Directors.Directors, and members as such, shall not receive any stated salary for their services, but by resolution of the Board of Directors, a fixed sum and/orexpenses, if any, may be allowed for their attendance at each regular and special meeting of the Board of Directors or for their services contributed to the Board of Directors; provided, however, that nothing contained herein shall be construed to preclude any Director from serving the Corporation in any other capacity as an officer, employee or otherwise receiving compensation for such services. Section 17.Committees.Committees of the Board of Directors may be appointed by resolution passed by a majority of the whole Board.Committees shall be composed of two or more members of the Board of Directors.The Board may designate one or more Directors as alternate members of any committee, who may replace any absent member at any meeting of the committee.Committees shall have such powers as those held by the Board of Directors as may be expressly delegated to it by resolution of the Board of Directors, except those powers expressly made non-delegable by the Code. Section 18.Meetings and Action of Committees.Meetings and action of committees shall be governed by, and held and taken in accordance with, the provisions of Article II, Sections 6, 8, 9, 10, 11, 12, 13 and 15, with such changes in the context of those Sections as are necessary to substitute the committee and its members for the Board of Directors and its members, except that the time of the regular meetings of the committees may be determined by resolution of the Board of Directors as well as the committee, and special meetings of committees may also be given to all alternate members, who shall have the right to attend all meetings of the committee.The Board of Directors may adopt rules for the government of any committee not inconsistent with the provisions of these Bylaws. Section 19.Advisors.The Board of Directors from time to time may request and/or hire for a fee one or more persons to be Advisors to the Board of Directors, but such persons shall not by such appointment be members of the Board of Directors.Advisors shall be available from time to time to perform special assignments specified by the President, to attend meetings of the Board of Directors upon invitation, and to furnish consultation to the Board of Directors.The period during which the title shall be held may be prescribed by the Board of Directors.If no period is prescribed, the title shall be held at the pleasure of the Board of Directors. ARTICLE III OFFICERS Section 1.Officers.The principal officers of the Corporation shall be a President, a Chief Operations Officer, a Secretary, and a Treasurer who may also be called Chief Financial Officer.The Corporation may also have, at the discretion of the Board of Direc­tors, a Chairman of the Board, one or more Vice Presidents, one or more Assistant Secretaries, one or more Assistant Treasurers, and such other officers as may be appointed in accordance with the provisions of Section 3 of this Article III.Any number of offices may be held by the same person. 6 Section 2.Election of Officers.The principal officers of the Corporation, except such officers as may be appointed in accordance with the provisions of Section 3 or Section 5 of this Article, shall be chosen by the Board of Directors, and each shall serve at the pleasure of the Board of Directors, subject to the rights, if any, of an officer under any contract of employment.Each officer shall hold office until his successor shall be duly elected and qualified, or until his death, resignation, or removal in the manner hereinafter provided. Section 3.Subordinate Officers, Etc.The Board of Directors may appoint such other officers as the business of the Corporation may require, each of whom shall hold office for such period, have such authority and perform such duties as are provided in the Bylaws or as the Board of Directors may from time to time determine. Section 4.Removal and Resignation of Officers. 4.1Subject to the rights, if any, of an officer under any contract of employment, any officer may be removed, either with or without cause, by a majority of the Directors at that time in office, at any regular or special meeting of the Board of Directors, or, except in the case of an officer chosen by the Board of Directors, by any officer upon whom such power of removal may be conferred by the Board of Directors. 4.2Any officer may resign at any time by giving written notice to the Board of Directors.Any resignation shall take effect on the date of the receipt of that notice or at any later time specified in that notice; and, unless otherwise specified in that notice, the acceptance of the resignation shall not be necessary to make it effective.Any resignation is without prejudice to the rights, if any, of the Corporation under any contract to which the officer is a party. Section 5.Vacancies.A vacancy in any office because of death, resignation, removal, disqualification or any other cause shall be filled in the manner prescribed in the Bylaws for regular appointments to that office. Section 6.Chairman of the Board. 6.1The Chairman of the Board, if such an officer be elected, shall, if present, preside at the meetings of the Board of Directors and exercise and perform such other powers and duties as may, from time to time, be assigned by the Board of Directors or prescribed by the Bylaws. If there is no President, the Chairman of the Board shall, in addition, be the Chief Executive Officer of the Corporation and shall have the powers and duties prescribed in Section 7 of this Article III. 7 Section 7.President.Subject to such supervisory powers, if any, as may be given by the Board of Directors to the Chairman of the Board, if there is such an officer, the President shall be the Chief Executive Officer of the Corporation and shall, subject to the control of the Board of Directors, have general supervision, direction and control of the business and officers of the Corporation.The President shall preside at all meetings of the Shareholders and, in the absence of the Chairman of the Board, or if there be none, at all meetings of the Board of Directors.The President shall have the general powers and duties of management usually vested in the office of President of a corporation, shall be ex officio a member of all the standing committees, including the Executive Committee, if any, and shall have such other powers and duties as may be prescribed by the Board of Directors or the Bylaws. Section 8.Vice President.In the absence or disability of the President, the Vice Presidents, if any, in order of their rank as fixed by the Board of Directors, or if not ranked, the Vice President designated by the Board of Directors, shall perform all the duties of the President, and when so acting, shall have all the powers of, and be subject to all the restrictions upon, the President.The Vice Presidents shall have such other powers and perform such other duties as from time to time may be prescribed for them, respectively, by the Board of Directors or the Bylaws, the President, or the Chairman of the Board. Section 9.Secretary. 9.1The Secretary shall keep, or cause to be kept, a book of minutes of all meetings of the Board of Directors and Shareholders at the principal office of the Corporation or such other place as the Board of Directors may order.The minutes shall include the time and place of holding the meeting, whether regular or special, and if a special meeting, how authorized, the notice thereof given, and the names of those present at Directors' and committee meetings, the number of shares present or represented at Shareholders' meetings and the proceedings thereof. 9.2The Secretary shall keep, or cause to be kept, at the principal office of the Corporation or at the office of the Corporation's transfer agent, a share register, or duplicate share register, showing the names of the Shareholders and their addresses; the number and classes or shares held by each; the number and date of certificates issued for the same; and the number and date of cancellation of every certificate surrendered for cancellation. 9.3The Secretary shall give, or cause to be given, notice of all the meetings of the Shareholders and of the Board of Directors required by the Bylaws or by law to be given.The Secretary shall keep the seal of the Corporation in safe custody, and shall have such other powers and perform such other duties as may be prescribed by the Board of Directors or by the Bylaws. Section 10.Treasurer. 10.1The Treasurer shall keep and maintain, or cause to be kept and maintained, in accordance with generally accepted accounting principles, adequate and correct accounts of the properties and business transactions of the Corporation, including accounts of its assets, liabilities, receipts, disbursements, gains, losses, capital, earnings (or surplus) and shares issued.The books of account shall, at all reasonable times, be open to inspection by any Director. 10.2The Treasurer shall deposit all monies and other valuables in the name and to the credit of the Corporation with such depositaries as may be designated by the Board of Directors.The Treasurer shall disburse the funds of the Corporation as may be ordered by the Board of Directors, shall render to the President and Directors, whenever they request it, an account of all of the transactions of the Treasurer and of the financial condition of the Corporation, and shall have such other powers and perform such other duties as may be prescribed by the Board of Directors or the Bylaws. 8 ARTICLE
